DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 recites two iterations of method steps “b)”. It appears as though the second iteration is meant to be read as step “d”, and will be examined as such.  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  claim 10 recites two iterations of “an energy harvesting apparatus”. As best understood, the second recitation of the phrase is intended to refer back to the originally introduced energy harvesting apparatus, and will be examined as such.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites the phrase “a rechargeable electrical power storage means configured to supply electricity to the electronic device” (emphasis added). Said phrase will be examined under its broadest reasonable interpretation; in this instance any device capable of storing power. Said limitation is not limited to strictly claim 1, but is presented throughout the application, and will be interpreted as such throughout.
Claim Rejections - 35 USC § 112






The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3-4, 9-11, 13-14, and 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claims 4, 9-11, 13-14, and 16-17 all ultimately dependent upon claim 3.
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claim(s) 1, 3-4, 6-9, 11, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lerzer et al. (U.S. Patent Publication Number 2012/0135696).
Regarding Claim 1:
Lerzer et al. discloses an operating method for a wirelessly communicating electronic device, the electronic device comprising: - an electronic control circuit comprising a radiofrequency transmitter configured to transmit a radiofrequency message according to a communication protocol (Fig. 3, embedded mobile communication system comprising power management unit 303, network interface 305, antennas 307, etc., and their related discussion; see, for example, paragraphs 0065-0070) and - a rechargeable electrical power storage means configured to supply electricity to the electronic device (Fig. 3, embedded mobile communication system comprising energy storage 309, and their related discussion; see, for example, paragraphs 0065-0070), the operating method being implemented by the electronic control circuit and comprising steps of: a) acquiring, by the electronic control circuit of the electronic device, a radiofrequency frame representative of at least one data item intended to be transmitted by the radiofrequency transmitter in a radiofrequency message (Fig. 1, step 109 and its related discussion; see, for example, paragraphs 0061, 0076, etc.); b) determining, by the control circuit, the amount of power available in the power storage means (Fig. 6, step 605 and its related discussion; see, for example, paragraph 0093 which discloses calculating the available energy); c) determining, by the control circuit, the length of the radiofrequency message to be transmitted, the radiofrequency message comprising at least the acquired radiofrequency frame (Fig. 9A, steps 901, 907, n TTI frames, and their related discussion; see, for example, paragraphs 0110-0111); b) determining transmission parameters of the radiofrequency transmitter (Fig. 3, UL TX control 311 and its related discussion; see, for example, paragraphs 0091-0092), the determination being carried out by the control circuit according to the values determined for the length of the message (Fig. 9A, steps 905, 907, etc., and their related discussion; see, for example, paragraphs 0110-0111) and the amount of power available in the power storage means (Fig. 9A, step 905 and its related discussion; see, for example, paragraphs 0110-0111); e) transmitting the radiofrequency message by the radiofrequency transmitter, using the determined transmission parameters (Fig. 3, network interface 305 with antennas 307, and their related discussion; see, for example, paragraphs 0067-0068. See also Fig. 9B, step 939 for example).
Regarding Claim 3:
Lerzer teaches the limitations of the preceding claim 1. Lerzer further discloses wherein, during step b), the determination of the amount of available energy is estimated: b1) by measuring, with no load, a first electrical property representative of the available amount of energy of the power storage means, preferably a first voltage across the terminals of the power storage means (Fig. 3, energy storage 309, host power supply interface, signals IF3 and IF4, UL TX control 311, and their related discussion; see, for example, paragraphs 0019, 0023, 0073-0075, 0105, 0152, 0156, etc. which disclose determining a power supply capability based on detected system parameters in advance of start-up phase, as well as performing a measurement so as to calibrate the stored energy calculation function); b2) by measuring a second electrical property representative of the available amount of energy of the power storage means, preferably a second voltage across the terminals of the power storage means, this measurement being done after withdrawing a predefined amount of energy from the power storage means (Fig. 3, energy storage 309, host power supply interface, signals IF3 and IF4, UL TX control 311, and their related discussion; see, for example, paragraphs 0019, 0023, 0073-0075, 0105, 0152, 0156, etc. which discloses repeatedly measuring and detecting capabilities during operation, or over time in general, in association with the stored energy and consumed energy over time, thereby calibrating the stored energy calculation function); b3) and computing the value of the amount of energy available in the power storage means (Fig. 3, energy storage 309, host power supply interface, signals IF3 and IF4, UL TX control 311, and their related discussion; see, for example, paragraphs 0019, 0023, 0073-0075, 0105, 0152, 0156, etc., which disclose utilizing the various and continual measurements so as to calibrate the stored energy calculation function).
Regarding Claim 4:
Lerzer teaches the limitations of the preceding claim 3. Lerzer further discloses wherein the method comprises, during step b), measuring the temperature within the electronic device, using a temperature measurement apparatus, and correcting the amount of energy available in the power storage means based on the measured temperature (Fig.’s 3, 7-8, etc., energy storage 309, UL TX control 311, and their related discussion; see, for example, paragraphs 0035, 0069-0070, 0107-0108, 0152, etc.). 
Regarding Claims 6, and 16-17:
Lerzer teaches the limitations of the preceding claims 1, and 3-4, respectively. Lerzer further discloses wherein step d) further comprises determining an operating class of the radiofrequency transmitter (Fig. 3, UL TX control 311 and its related discussion; see, for example, paragraphs 0091-0092).
Regarding Claim 7:
Lerzer teaches the limitations of the preceding claim 6. Lerzer further discloses wherein step d) further comprises determining the energy necessary for the radiofrequency transmitter in order to transmit a radiofrequency message having the determined length with a predetermined radiated energy (see, for example, paragraph 0062).
Regarding Claim 8:
Lerzer teaches the limitations of the preceding claim 7. Lerzer further discloses wherein the transmission parameters comprise the operating class and the operating point of the transmitter and wherein step d) comprises a sub-step for optimizing the operating classes and an operating point of the transmitter based on the determined values of the length of the message and of the amount of energy available in the power storage means (see, for example, paragraphs 0091-0092).
Regarding Claim 9:
Lerzer teaches the limitations of the preceding claim 4. Lerzer further discloses wherein said device comprises: - an electronic control circuit comprising a radiofrequency transmitter configured to transmit a radiofrequency message according to a communication protocol (Fig. 3, embedded mobile communication system comprising power management unit 303, network interface 305, antennas 307, etc., and their related discussion; see, for example, paragraphs 0065-0070) and - a rechargeable electrical power storage means configured to supply electricity to the electronic device (Fig. 3, embedded mobile communication system comprising energy storage 309, and their related discussion; see, for example, paragraphs 0065-0070); and wherein the control circuit is programmed to carry out the operating method (see the discussion with respect to claim 4 above).
Regarding Claim 11:
Lerzer teaches the limitations of the preceding claim 9. Lerzer further discloses wherein said device comprises a temperature measuring apparatus intended to measure the temperature inside the device, and wherein the control circuit is programmed in order, during step b), to correct the value of the determined amount of available energy based on the measured temperature (Fig.’s 3, 7-8, etc., energy storage 309, UL TX control 311, and their related discussion; see, for example, paragraphs 0035, 0069-0070, 0107-0108, 0152, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerzer et al. (U.S. Patent Publication Number 2012/0135696) in view of Lan (U.S. Patent Publication Number 2020/0161889).
Regarding Claim 2:
Lerzer teaches the limitations of the preceding claim 1. Lerzer further discloses wherein, during step b), the determination of the available amount of energy is made from the measured values of the amount of energy supplied to the power storage means by an energy apparatus of the electronic device over time and from measured values of the amount of electrical energy supplied by the power storage means to the device over time (Fig. 3, energy storage 309, host power supply interface, signals IF3 and IF4, UL TX control 311, and their related discussion; see, for example, paragraphs 0019, 0023, 0073-0075, 0105, 0152, 0156, etc.). While Lerzer discloses an energy apparatus, Lerzer fails to explicitly teach an energy harvesting apparatus.
However, for the sake of expediting prosecution, Lan discloses an energy harvesting apparatus (Fig. 1, user equipment 112 with RX antenna 222, and their related discussion; see, for example, paragraphs 0010-0015, 0034, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lerzer to incorporate an energy harvesting apparatus for supplying energy to the power storage means, as taught by Lan, so as to provide the electronic device equipment capable of eliminating or reducing the need for battery replacement or extending the operating life of systems using rechargeable batteries (see paragraph 0010 for example).
Regarding Claim 10:
Lerzer teaches the limitations of the preceding claim 9. Lerzer further discloses wherein the device further comprises an energy apparatus intended to recharge the power storage means electrically (Fig. 3, energy storage 309, host power supply interface, UL TX control 311, and their related discussion), and wherein the control circuit is programmed to carry out the (Fig. 3, energy storage 309, host power supply interface, signals IF3 and IF4, UL TX control 311, and their related discussion; see, for example, paragraphs 0019, 0023, 0073-0075, 0105, 0152, 0156, etc.). While Lerzer discloses an energy apparatus, Lerzer fails to explicitly teach an energy harvesting apparatus.
However, for the sake of expediting prosecution, Lan discloses an energy harvesting apparatus (Fig. 1, user equipment 112 with RX antenna 222, and their related discussion; see, for example, paragraphs 0010-0015, 0034, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lerzer to incorporate an energy harvesting apparatus for supplying energy to the power storage means, as taught by Lan, so as to provide the electronic device equipment capable of eliminating or reducing the need for battery replacement or extending the operating life of systems using rechargeable batteries (see paragraph 0010 for example).
Regarding Claim 15:
Modified Lerzer teaches the limitations of the preceding claim 2. Modified Lerzer, in further view of Lerzer, discloses wherein step d) further comprises determining an operating class of the radiofrequency transmitter (Fig. 3, UL TX control 311 and its related discussion; see, for example, paragraphs 0091-0092).
Claims 5, 13-14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerzer et al. (U.S. Patent Publication Number 2012/0135696) in view of Smith (U.S. Patent Publication Number 2010/0244951).
Regarding Claims 5 and 13-14:
Lerzer teaches the limitations of the preceding claims 1, and 3-4, respectively. While Lerzer further discloses a computer readable medium including permanent or rewritable memory within the device, and, on the other hand, values or ranges of values of the message lengths (see, for example, paragraphs 0109-0110), Lerzer fails to teach selecting a specific operating point among a set of predefined operating points of the transmitter stored in a computer memory.
However, Smith discloses wherein step d) comprises selecting a specific operating point among a set of predefined operating points of the transmitter stored in a computer memory of the control circuit (Fig. 2, LUT 226 and its related discussion; see, for example, paragraphs 0034-0036), the set of predefined operating points defining correspondence rules creating a relationship between the predefined operating points (see, for example, paragraphs 0034-0036 with respect to Vcon) and, on the other hand, values or ranges of values of the message lengths, and on the other hand, values or ranges of values of the amount of energy available in the power storage means (Fig. 2, Vin, battery 208, LUT 226 and their related discussion; see, for example, paragraphs 0034-0036), and wherein the specific operating point is selected by identifying, within the set, the predefined operating point corresponding to the determined (see, for example, paragraphs 0034-0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lerzer to select a specific operating point among a set of predefined operating points of the transmitter stored in a computer memory, as taught within Smith, so as to provide a plurality of operating points capable of satisfying various power requirements based upon varying and potentially changing parameters associated with power transmission, thereby establishing a more streamlined, and potentially efficient system and control method.
Regarding Claims 18 and 20:
Modified Lerzer teaches the limitations of the preceding claims 5 and 13, respectively. Modified Lerzer, in further view of Lerzer, discloses wherein step d) further comprises determining an operating class of the radiofrequency transmitter (Fig. 3, UL TX control 311 and its related discussion; see, for example, paragraphs 0091-0092).
Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerzer et al. (U.S. Patent Publication Number 2012/0135696) in view of Lan (U.S. Patent Publication Number 2020/0161889) and in further view of Smith (U.S. Patent Publication Number 2010/0244951).
Regarding Claim 12:
Modified Lerzer teaches the limitations of the preceding claim 2. While Modified Lerzer further discloses a computer readable medium including permanent or rewritable memory (see, for example, paragraphs 0109-0110), Modified Lerzer fails to teach selecting a specific operating point among a set of predefined operating points of the transmitter stored in a computer memory.
However, Smith discloses wherein step d) comprises selecting a specific operating point among a set of predefined operating points of the transmitter stored in a computer memory of the control circuit (Fig. 2, LUT 226 and its related discussion; see, for example, paragraphs 0034-0036), the set of predefined operating points defining correspondence rules creating a relationship between the predefined operating points (see, for example, paragraphs 0034-0036 with respect to Vcon) and, on the other hand, values or ranges of values of the message lengths, and on the other hand, values or ranges of values of the amount of energy available in the power storage means (Fig. 2, Vin, battery 208, LUT 226 and their related discussion; see, for example, paragraphs 0034-0036), and wherein the specific operating point is selected by identifying, within the set, the predefined operating point corresponding to the determined values of the message length and the available amount of energy (see, for example, paragraphs 0034-0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Lerzer to select a specific operating point among a set of predefined operating points of the transmitter stored in a computer memory, as taught within Smith, so as to provide a plurality of operating points capable of satisfying various power requirements based upon varying and potentially changing parameters associated with power transmission, thereby establishing a more 
Regarding Claim 19:
Modified Lerzer teaches the limitations of the preceding claim 12. Modified Lerzer, in further view of Lerzer, discloses wherein step d) further comprises determining an operating class of the radiofrequency transmitter (Fig. 3, UL TX control 311 and its related discussion; see, for example, paragraphs 0091-0092).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836